NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         APR 19 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

STANLEY J. DALE,                                 No. 14-16927

                Plaintiff-Appellant,             D.C. No. 2:13-cv-01171-ROS

 v.
                                                 MEMORANDUM*
BANK OF AMERICA CORPORATION, a
Delaware corporation; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Stanley J. Dale appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims related to the modification of his

mortgage loan. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

a district court’s dismissal for failure to state a claim under Federal Rule of Civil

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

       The district court properly dismissed Dale’s action because Dale failed to

allege facts sufficient to state plausible claims for fraud, misrepresentation, and

violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”).

See id. at 341-42 (although pro se pleadings are liberally construed, a plaintiff must

still present factual allegations sufficient to state a plausible claim for relief); see

also Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (Fed. R. Civ.

P. 9(b)’s particularity requirement applies to RICO claims and state law claims that

allege fraudulent conduct).

       The district court did not abuse its discretion by denying Dale leave to

amend because amendment would have been futile. See Chodos v. West Publ’g

Co., Inc., 292 F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has already

granted a plaintiff leave to amend, its discretion in deciding subsequent motions to

amend is particularly broad” (citation and internal quotation marks omitted));

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (standard of

review).

       AFFIRMED.

                                            2                                      14-16927